            Case 1:17-cv-12472-DLC Document 49 Filed 02/11/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 LUIGI WARREN,

                 Plaintiff,                        Civ. A. No. 17-12472-DLC

           vs.

 THE CHILDREN’S HOSPITAL
 CORPORATION,

                 Defendant


                 DEFENDANT’S ASSENTED-TO MOTION TO IMPOUND

       The defendant, The Children’s Hospital Corporation (“the Hospital”), moves, pursuant to

Local Rule 7.2, for leave to file certain materials under seal. In connection with its motion for

summary judgment, the Hospital intends to file a copy of the license agreement between its

predecessor-in-interest, the Immune Disease Institute, Inc., and Moderna Therapeutics, Inc., and

to discuss the substance of the license agreement in the memorandum in support of its motion. As

the Court knows from prior motion practice, the Hospital has contractual obligations of

confidentiality to Moderna, which is not a party to this action, and the terms of the license

agreement are commercially sensitive. If this motion is granted, the Hospital will file the license

agreement and an unredacted copy of its memorandum of law and statement of undisputed material

facts under seal and will file redacted versions of the memorandum of law and the statement of

undisputed material facts on the public docket.

       Pursuant to L.R. 7.2(a), the Hospital suggests that all impounded materials should be

returned to the Hospital’s counsel six months after the conclusion of this action, including all

appeals.

       Dr. Warren has assented to this motion.
         Case 1:17-cv-12472-DLC Document 49 Filed 02/11/19 Page 2 of 3



                                          Respectfully submitted,

                                          THE CHILDREN’S HOSPITAL
                                          CORPORATION

                                          By its attorneys:


                                          /s/ Theodore J. Folkman
                                          Theodore J. Folkman (BBO No. 647642)
                                          PIERCE BAINBRIDGE BECK PRICE &
                                          HECHT, LLP
                                          361 Newbury Street, 5th Floor
                                          Boston, MA 02115
                                          (617) 313-7401 x102
                                          tfolkman@piercebainbridge.com

Dated: February 11, 2019
          Case 1:17-cv-12472-DLC Document 49 Filed 02/11/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I, Theodore J. Folkman, hereby certify that on February 11, 2019, I caused a true and

correct copy of the foregoing to be filed via the Court’s electronic filing system, which constitutes

service upon all parties of record.

                                                      /s/ Theodore J. Folkman
                                                      Theodore J. Folkman
